DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4 and 7-15 are pending.
Claims 3 and 5-6 are cancelled.
Claims 1, 4, 7-9 and 13-15 are amended.
This office action is in response of the Applicant’s remarks and arguments filed 08/16/2021.

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Baone in view of Hammerschmidt does not disclose a sensor management unit configured to evaluate each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid; the sensor management unit further configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator, and to determine that at least one of the plurality of sensor measurements is invalid, wherein the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit; the sensor management unit further configured to transmit the modified serial data unit to the recipient system; and wherein the sensor management unit is further configured to transmit the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Baone in view of Hammerschmidt teaches the same concept as disclosed in the claims. Baone discloses a Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. Calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream. Detecting 1430 the first data anomaly includes detecting the first data anomaly if a singular value of the one or more singular values is above a threshold value, technically equivalent to a sensor management unit configured to evaluate to determine whether the corresponding sensor measurement is either valid or invalid (par[0079]). Further, Baone discloses a Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first a receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112, technically equivalent to a sensor management unit configured to evaluate each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid (Hammerschmidt par[0015], [0016]). Further, Hammerschmidt discloses the message integrity block 310 is configured to send a control signal S.sub.ctrl to a safety check element 312, which has a value that depends upon the channel protection data. For example, the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults, technically equivalent to the sensor management unit is configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator, and to transmit the modified serial data unit to the recipient system (Hammerschmidt fig 3:310, par[0030], [0031]). Hammerschmidt discloses the receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112) technically equivalent to the sensor management unit further configured to transmit the modified serial data unit to the recipient system (fig 1:114, par[0016]). Hammerschmidt discloses the sensor management unit is further configured to transmit the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid, wherein if the receiver 114 determines that faults are not present in the plurality of CPS signals, the receiver 114 may also be configured to determine, if the plurality of sensors 102a-102n are properly functioning by comparing individual sensor signals S.sub.1-S.sub.n.  from the plurality of sensors 102a-102n (Hammerschmidt par[0016]).
Therefore, Examiner maintains his rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the sensor management unit" in lines 11-12 and 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor management unit in claims 3-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0071] and [0075] for the sensor management unit is described as a hardware circuitry that is technically equivalent of gateway with a transmitter.
Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baone et al. (US2015/0121160A1) hereafter Baone, in view of Hammerschmidt (US2016/0057510A1).
Regarding claim 1, Baone discloses a sensor system for use in a high voltage direct current network (par[0035]: Electrical power network 100 may include, without limitation, any number, type and configuration of extra high voltage transmission grids 104, high voltage transmission grids 106, and electrical power distribution systems 110, as well as any number of consumers within electrical power distribution system 110, high voltage transmission grid 106, e.g., greater than 110-265 kilovolts (kV), and extra high voltage grid 104, e.g., greater than 265 kV), the sensor system comprising a plurality of sensor devices (fig 3:320, par[0048]: wherein the PMU’s 320 are technically equivalent to sensor devices), wherein the plurality of sensor devices are configured to generate a data unit for transmission to a recipient system (fig 3:120, par[0049]: The PMU’s 320 are technically equivalent to sensor devices. The PDC 120 is technically equivalent to the recipient system), wherein the data unit configured to include the plurality of measurements (par[0049]: PMU 320 measures and/or collects data from sample point 322 within transmission grid 103.  Such data may be, for example, phasor data. PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120.  PDC system 120 uses this data stream for operational tasks, such as various transmission analysis tasks);
a sensor management unit configured to evaluate to determine whether the corresponding sensor measurement is either valid or invalid (fig 14:1430&1450, par[0079]: Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream); 
the sensor management unit further configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit (fig 15:1570 and fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value.  While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods), and to determine that at least one of the plurality of sensor measurements is invalid, wherein the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit (fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value.  While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods).
Baone does not explicitly disclose a sensor system wherein the plurality of sensor devices are configured to generate a serial data unit, the serial data unit configured to include the plurality of sensor measurements, the serial data unit further configured to include a plurality of validity indicators, each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements; a sensor management unit configured to evaluate each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid; the sensor management unit further configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator; the sensor management unit further configured to transmit the modified serial data unit to the recipient system; and wherein the sensor management unit is further configured to transmit the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid.
Hammerschmidt discloses a sensor system comprising a plurality of sensor devices (fig 1:102a-102n, par[0012]: The sensor system 100 comprises a plurality of sensors 102a-102n configured to independently measure a physical quantity), each sensor device configured to obtain a respective sensor measurement (fig 1:102a-102n, par[0012], [0013], [0014]: the plurality of sensors 102a-102n may be configured to measure a physical quantity comprising a steering angle, a temperature, a magnetic field, a spatial location of an object, etc. The plurality of sensors 102a-102n are configured to generate a plurality of independent sensor signals S.sub.1-S.sub.n, which represent the sensed physical quantity. The plurality of independent sensor signals S.sub.1-S.sub.n comprise sensor signals that correspond to a physical stimuli, which are respectively measured by sensors 102a-102n operating independent of one another), wherein the plurality of sensor devices are configured to generate a serial data unit for transmission (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit configured to include the plurality of sensor measurements (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit further configured to include a plurality of validity indicators (fig 1:104a-104n, par[0013], [0014]: The plurality of independent sensor signals S.sub.1-S.sub.n are provided to a plurality of channel protection elements 104a-104n technically equivalent to validity indicators, respectively.  The plurality of channel protection elements 104a-104n are configured to separately add channel protection data (e.g., additional data bits) onto an individual one of the plurality of independent sensor signals S.sub.1-S.sub.n to generate a plurality of channel protected sensor (CPS) signals S.sub.cps,1-S.sub.cps,n.), each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements (par[0013], [0014], [0021]: The channel protection data may comprise one or more bits appended to the sensor signals S.sub.1-S.sub.2. The channel protection data, added to each of the independent sensor signals S.sub.1-S.sub.2 by one or more of the plurality of channel protection mechanisms 206-210, allows for the detection of faults introduced within downstream elements such as a protocol generation element 214, a physical driver 216, and/or a transmission line 112 (over a single message or over a sequence of messages));
a sensor management unit configured to evaluate each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid (Hammerschmidt par[0015], [0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112));
the sensor management unit is configured to generate a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator, and to transmit the modified serial data unit to the recipient system (Hammerschmidt fig 3:310, par[0030], [0031]: The message integrity block 310 is configured to send a control signal S.sub.ctrl to a safety check element 312, which has a value that depends upon the channel protection data.  For example, the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults);
the sensor management unit further configured to transmit the modified serial data unit to the recipient system (fig 1:114, par[0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112)); and 
wherein the sensor management unit is further configured to transmit the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid (Hammerschmidt par[0016]: If the receiver 114 determines that faults are not present in the plurality of CPS signals, the receiver 114 may also be configured to determine, if the plurality of sensors 102a-102n are properly functioning by comparing individual sensor signals S.sub.1-S.sub.n.  from the plurality of sensors 102a-102n).
One of ordinary skill in the art would be aware of both the Hammerschmidt and the Baone references since both pertain to the field of voltage and current sensor systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Baone to implement the validity indicators as disclosed by Hammerschmidt to gain the functionality of allowing the detection of faults introduced within downstream elements generated during the communication protocol system, and determining if the plurality of sensors are operating properly.

Regarding claim 2, Baone in view of Hammerschmidt discloses the sensor system wherein each sensor measurement includes a single physical measurement or includes a set of physical measurements arranged serially (Hammerschmidt fig 1:102a-102n, par[0012], [0013], [0014]: the plurality of sensors 102a-102n may be configured to measure a physical quantity comprising a steering angle, a temperature, a magnetic field, a spatial location of an object, etc. The plurality of sensors 102a-102n are configured to generate a plurality of independent sensor signals S.sub.1-S.sub.n, which represent the sensed physical quantity. The plurality of independent sensor signals S.sub.1-S.sub.n comprise sensor signals that correspond to a physical stimuli, which are respectively measured by sensors 102a-102n operating independent of one another).

Regarding claim 4, Baone in view of Hammerschmidt discloses the sensor system further including at least one gateway configured to be in communication with the plurality of sensor devices (Baone fig 3:310, par[0048], [0049]: The WAMS 300 includes a data network 310 which communicatively couples one or more PMU's 320 and at least one PDC system 120 using data links 312), wherein the or each gateway includes the sensor management unit, and the or each gateway is configured to be communicable with the recipient system (Baone fig 3:310, par[0048], [0049]: PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120).

Regarding claim 7, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit (Hammerschmidt par[0031]: the safety check element 312 may provide the second sensor signal S.sub.2 to the second channel protection element 302b if a fault is detected.  The second channel protection element 302b will append channel protection data to the second sensor signal S.sub.2 to generate a second CPS signal S.sub.cps, 2, which the protocol generation element 214 will multiplex onto the transmission line 112 along with the first CPS signal S.sub.cps, 1, so as to provide available sensor data from the first and second sensors, 102a and 102b, to a receiver (e.g., an ECU)).

Regarding claim 8, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to omit the validity indicators from the serial data unit (Hammerschmidt par[0037]: The comparison element 314 may have reason to attribute substantially different reliability to the recovered first sensor signal S.sub.1' and the second sensor signal S.sub.2. Such different reliability attributions could be due the first channel protection element 302a providing a higher level of channel protection than the second channel protection element 302b or vice versa).

Regarding claim 9, Baone in view of Hammerschmidt discloses the sensor system wherein the sensor management unit is configured to generate the modified serial data unit based on the serial data unit in response to the sensor management unit determining that at least one of the plurality of sensor measurements is invalid (Hammerschmidt par[0030], [0031], [0033], [0034]: By operating the safety check element 312 to determine if at least one of the sensors, 102a and 102b, is not operating properly, the sensor system 300 can reduce the amount of information transmitted to a receiver by transmitting a result of a comparison rather than the sensor data (e.g., the first and second CPS signals) of both sensors, 102a and 102b ).

Regarding claim 10, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to include an error indicator that identifies the or each invalid sensor measurement (Hammerschmidt par[0030]: the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults).

Regarding claim 11, Baone in view of Hammerschmidt discloses the sensor system wherein the sensor management unit is configured to generate the modified serial data unit by replacing the or each invalid sensor measurement with a or a respective replacement sensor measurement (Baone fig 15:1570, par[0080]: The Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly).

Regarding claim 12, Baone in view of Hammerschmidt discloses the sensor system wherein the sensor management unit is configured to obtain the or the respective replacement sensor measurement by at least one of:
performing signal processing of at least one of the plurality of sensor measurements (Baone fig 14:1420, par[0079]: The Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream.  In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream);
estimating the or the respective replacement sensor measurement (Baone fig 15:1520, par[0080]: Method 1500 also includes identifying 1520 at least one replacement value, such as replacement value 1112 (shown in FIG. 11), for the first data anomaly. In some embodiments, identifying 1520 a replacement value includes computing 1530 at least one replacement value using at least one of interpolation and extrapolation.  In other embodiments, computing 1530 is performed if the first data anomaly is classified as a disturbance condition); 
filtering at least one prior sensor measurement obtained at an earlier time; predicting the or the respective replacement sensor measurement based on a prediction model and at least one prior sensor measurement obtained at an earlier time;
deriving the or the respective replacement sensor measurement from a redundant sensor measurement obtained by a corresponding redundant sensor device and/or by application level redundancy;
deriving the or the respective replacement sensor measurement from at least one valid sensor measurement.

Regarding claim 13, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to include an error-detecting code (CRC) (Hammerschmidt par[0013]: the channel protection data may comprise a redundancy code e.g., any type of error detecting code, such as a cyclic redundancy check), the error-detecting code (CRC) configured to provide a validity status of the modified serial data unit (Hammerschmidt par[0022], [0023]: The redundancy block 210x is configured to append a redundancy code to a sensor signal S.sub.x.  In various embodiments, the redundancy code may comprise a cyclic redundancy check (CRC) or a checksum. Fig 6:610, par[0048]).

Regarding claim 14, Baone in view of Hammerschmidt discloses the sensor system wherein the modified serial data unit is configured to include at least one error correction code (Hammerschmidt par[0022], [0023]) and/or (Baone fig 15:1560, par[0080]: FIG. 15 is a flow chart of an exemplary method 1500 for correcting bad data values associated with the data anomalies, such as anomalies identified by method 1400 (shown in FIG. 14) using PDC system 120 (shown in FIG. 3)), the or each error correction code associated with a or a respective invalid sensor measurement, the or each error correction code being configured to be usable to correct an error in the corresponding invalid sensor measurement and/or an error in at least one of the plurality of validity indicators (Baone fig 15:1570, par[0080]: Method 1500 also includes identifying 1520 at least one replacement value, such as replacement value 1112 (shown in FIG. 11), for the first data anomaly).

Regarding claim 15, Baone discloses a method of operating a sensor system, wherein the sensor system for use in a high voltage direct current network (par[0035]: Electrical power network 100 may include, without limitation, any number, type and configuration of extra high voltage transmission grids 104, high voltage transmission grids 106, and electrical power distribution systems 110, as well as any number of consumers within electrical power distribution system 110, high voltage transmission grid 106, e.g., greater than 110-265 kilovolts (kV), and extra high voltage grid 104, e.g., greater than 265 kV), the sensor system comprising a plurality of sensor devices (fig 3:320, par[0048]: wherein the PMU’s 320 are technically equivalent to sensor devices), each sensor device configured to obtain a respective sensor measurement (par[0049]: PMU 320 measures and/or collects data from sample point 322 within transmission grid 103.  Such data may be, for example, phasor data. PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120.  PDC system 120 uses this data stream for operational tasks, such as various transmission analysis tasks), the method further including the step of generating a data unit for transmission to a recipient system (fig 3:120, par[0049]: The PMU’s 320 are technically equivalent to sensor devices. The PDC 120 is technically equivalent to the recipient system), wherein the data unit configured to include the plurality of measurements (par[0049]: PMU 320 measures and/or collects data from sample point 322 within transmission grid 103.  Such data may be, for example, phasor data. PMU 320 transmits the measured values as a "data streams" across data network 310 to a management device, such as PDC system 120.  PDC system 120 uses this data stream for operational tasks, such as various transmission analysis tasks);
evaluating to determine whether the corresponding sensor measurement is either valid or invalid (fig 14:1430&1450, par[0079]: Method 1400 also includes calculating 1420 one or more singular values associated with the first data stream. In some embodiments, calculating 1420 one or more singular values includes performing singular value decomposition on a matrix representing a window of values from the first data stream. Method 1400 further includes detecting 1430 a first data anomaly within the first data stream using at least the one or more singular values, the first data anomaly occurring during a first time segment within the first data stream); 
generating a modified serial data unit based on the serial data unit subsequent to the sensor management unit (fig 15:1570 and fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value.  While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods), to determine that at least one of the plurality of sensor measurements is invalid, wherein the modified serial data unit is configured to include at least one valid sensor measurement from the serial data unit (fig 16:1650; par[0080], [0081]: Method 1500 further includes inserting 1570 the at least one replacement value within the first data stream, thereby eliminating at least a portion of the first data anomaly. method 1600 includes modifying 1650 the at least one replacement value based at least in part on the data validation value.  While the exemplary embodiment is illustrated as identifying an anomaly in a data stream using method 1400 (shown in FIG. 14) and/or validating and/or tuning replacement values associated with the data anomalies using method 1500 (shown in FIG. 15), it should be understood that method 1600 may be practiced on an anomaly identified by any means that enables the systems and methods);
Baone does not explicitly disclose the method further including the method further including the step of generating a serial data unit for transmission, the serial data unit configured to include the plurality of sensor measurements, the serial data unit further configured to include a plurality of validity indicators, each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements; evaluating each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid; generating a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator; transmitting the modified serial data unit to the recipient system; and transmitting the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid.
Hammerschmidt discloses a sensor system comprising a plurality of sensor devices (fig 1:102a-102n, par[0012]: The sensor system 100 comprises a plurality of sensors 102a-102n configured to independently measure a physical quantity), each sensor device configured to obtain a respective sensor measurement (fig 1:102a-102n, par[0012], [0013], [0014]: the plurality of sensors 102a-102n may be configured to measure a physical quantity comprising a steering angle, a temperature, a magnetic field, a spatial location of an object, etc. The plurality of sensors 102a-102n are configured to generate a plurality of independent sensor signals S.sub.1-S.sub.n, which represent the sensed physical quantity. The plurality of independent sensor signals S.sub.1-S.sub.n comprise sensor signals that correspond to a physical stimuli, which are respectively measured by sensors 102a-102n operating independent of one another), the method further including the step of generating a serial data unit for transmission (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit configured to include the plurality of sensor measurements (fig 2:206a-206n, par[0022]: The plurality of channel protection mechanisms 206-210 may comprise one or more of an ID appending block 206, a message counter block 208, and/or a redundancy block 210.  The ID appending block 206x (where x=1 or 2) is configured to append an identification code (an ID code) to a sensor signal S.sub.x (e.g., ID appending block 206a may append a first ID to a first sensor signal S.sub.1 and ID appending block 206b may append a different second ID to a second sensor signal S.sub.2)), the serial data unit further configured to include a plurality of validity indicators (fig 1:104a-104n, par[0013], [0014]: The plurality of independent sensor signals S.sub.1-S.sub.n are provided to a plurality of channel protection elements 104a-104n technically equivalent to validity indicators, respectively.  The plurality of channel protection elements 104a-104n are configured to separately add channel protection data (e.g., additional data bits) onto an individual one of the plurality of independent sensor signals S.sub.1-S.sub.n to generate a plurality of channel protected sensor (CPS) signals S.sub.cps,1-S.sub.cps,n.), each validity indicator configured to provide an individual validity status of a respective one of the plurality of sensor measurements (par[0013], [0014], [0021]: The channel protection data may comprise one or more bits appended to the sensor signals S.sub.1-S.sub.2. The channel protection data, added to each of the independent sensor signals S.sub.1-S.sub.2 by one or more of the plurality of channel protection mechanisms 206-210, allows for the detection of faults introduced within downstream elements such as a protocol generation element 214, a physical driver 216, and/or a transmission line 112 (over a single message or over a sequence of messages));
evaluating each validity indicator to determine whether the corresponding sensor measurement is either valid or invalid (Hammerschmidt par[0015], [0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112));
generating a modified serial data unit based on the serial data unit subsequent to the sensor management unit evaluating each validity indicator (Hammerschmidt fig 3:310, par[0030], [0031]: The message integrity block 310 is configured to send a control signal S.sub.ctrl to a safety check element 312, which has a value that depends upon the channel protection data.  For example, the control signal S.sub.ctrl will have a first value (e.g., a "1") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1' has been modified by faults, and a second value (e.g., a "0") if the channel protection data indicates that the recovered first CPS signal S.sub.cps,1'has not been modified by faults); 
transmitting the modified serial data unit to the recipient system (fig 1:114, par[0016]: The receiver 114 is configured to use the channel protection data from the recovered CPS signals to determine, if faults have occurred downstream of the plurality of channel protection elements 104a-104n (i.e., if the CSP signals S.sub.cps,1-S.sub.cps,n have been modified in the shared communication interface 106 and/or the transmission line 112)); and 
transmitting the serial data unit to the recipient system in response to the sensor management unit determining that none of the plurality of sensor measurements are invalid (Hammerschmidt par[0016]: If the receiver 114 determines that faults are not present in the plurality of CPS signals, the receiver 114 may also be configured to determine, if the plurality of sensors 102a-102n are properly functioning by comparing individual sensor signals S.sub.1-S.sub.n. from the plurality of sensors 102a-102n).
One of ordinary skill in the art would be aware of both the Hammerschmidt and the Baone references since both pertain to the field of voltage and current sensor systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor system of Baone to implement the validity indicators as disclosed by Hammerschmidt to gain the functionality of allowing the detection of faults introduced within downstream elements generated during the communication protocol system, and determining if the plurality of sensors are operating properly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685